MOUTON, J.
Plaintiffs instituted this suit for the recovery of an interest in a tract of land in Washington parish.
The defendant claims title to the land by the prescription of ten years, by virtue of a deed or sale from John H. Cassidy and Daniel E. Sheridan, which was offered in evidence by defendant but is not in the record.
The acquisition of an immovable by the prescription of ten years must be based on a legal title and sufficient to transfer the property. Civ. Code, art. 3479. The title not being in the record, it is therefore incomplete.
The clerk of this court is therefore ordered to return the record in this case t.o the clerk of the district court of the parish of Washington, who is hereby ordered to complete the record herein by inserting the deed or title offered by defendant by which it claims to have acquired a transfer of ownership from John H. Cassidy and Daniel E. Sheridan, and to return the record so completed to the clerk of this court within thirty days from the reception of this order.